163 S.W.3d 38 (2005)
Ralph WILSON, Respondent,
v.
A.D. JACOBSON, Appellant,
Treasurer of the State of Missouri, Custodian of the Second Injury Fund, Respondent.
No. WD 64368.
Missouri Court of Appeals, Western District.
May 24, 2005.
D'Ambra M. Howard, Kansas City, MO, for appellant.
LaSandra F. Pearl, Jefferson City, MO, for respondent.
Before HARDWICK, P.J., ULRICH and NEWTON, JJ.

ORDER
PER CURIAM.
The Labor and Industrial Relations Commission entered a final award of workers' compensation benefits to Ralph Wilson for injuries suffered during his employment with A.D. Jacobson. A.D. Jacobson appeals from the Commission's determination that it is solely liable for the permanent and total disability benefits. Upon review of the record, we find the Commission's determination is supported by substantial evidence and, therefore, affirm the final award. We have provided the parties with a Memorandum further explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).